        Case 1:20-cv-00007-SPW-TJC Document 20 Filed 02/09/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION


  MID-CONTINENT CASUALTY
 COMPANY,                                           CV 20-07-BLG-SPW-TJC


                        Plaintiff,
                                                       ORDER
  vs.



 COPPER RIDGE WEST,INC. f/k/a
 OAKLAND HOME BUILDERS
 CORPORATION,

                        Defendant.


        Upon Plaintiff, Mid-Continent Casualty Company's Unopposed Motion for

Dismissal without Prejudice (Doc. 19), and for good cause appearing,

        IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED

WITHOUT PREJUDICE to the rights of all parties, with each party to bear their

own costs and attorney's fees.

        The Clerk of Court is directed to notify counsel of the making of this Order.

        DATED this _2j^^ay of February, 2021.


                                        SUSAN P. WATTERS
                                        U. S. DISTRICT JUDGE

                                           1
